Citation Nr: 1757063	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cerebral aneurysm with stroke and subarachnoid hemorrhage claimed as being due to exposure to environmental hazards during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

E. Morgan, Associate counsel
INTRODUCTION

The Veteran had active duty service from December 1973 to December 1976 and from October 1977 to October 1996.  He served during the Persian Gulf War. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the RO in Roanoke, Virginia. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for the proper development of this claim. 

In September 2010, the Veteran filed a claim for cerebral aneurysm with stroke and subarachnoid hemorrhage.  He asserts that his cerebral aneurysm with stroke and subarachnoid hemorrhage, which occurred in August 2009, was the result of his exposure to environmental hazards during his service in the Persian Gulf War.  The RO denied the claim and the Veteran filed a timely appeal. 

In May 2017, the Veteran provided testimony to the undersigned Veterans Law Judge at a Central Office hearing in Washington, D.C.  At the May 2017 hearing, the Veteran testified that while on active duty sometime between 1994 and 1995, he "attend[ed] a sleep study program" at a Naval Hospital.  The Veteran requested that the VA acquire the sleep study medical records for him.  

The current evidence of record contains an October 26, 1995 neurology health record from the Naval Medical Center in Portsmouth, Virginia (VBMS, STR-A, p. 6).  The neurological note states that the Veteran was sent to the neurologist for mild insomnia.  The neurologist noted that "a sleep study is not indicated."

Regardless, the Veteran informed the undersigned that he wanted her to get the records from the Naval facility.  The Veteran's representative stated that the Veteran would waive initial consideration of that evidence by the agency of original jurisdiction.  The Board is unsure of what the representative wanted in making that statement.  For example, was the representative thinking that the Board could obtain that evidence directly?  Or was the representative wanting to waive initial consideration of that evidence once received by the AOJ?  

The Board cannot obtain the records directly and must remand the case to get these records.  Additionally, the Board believes that it would be in the Veteran's best interest for the AOJ to review the records in the first instance should there be additional development that would be implicated by facts in these records.  In other words, it could prevent another remand, which remand would delay adjudication of the claim.

The undersigned apologizes for not having thought to ask the representative what he meant when he said the Veteran wanted to waive initial consideration of the evidence and to explain what obtaining the records would entail.  The Board appreciates the Veteran (and his spouse) traveling to Washington, D.C., to provide testimony in connection with his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Naval Medical Center in Portsmouth, Virginia from January 1, 1994, through January 1, 1996 relating to any treatment, studies or care provided to the Veteran. 

2.  If additional records are received from the Naval Medical Center that show any treatment, studies or care provided to the Veteran from January 1, 1994 through January 1, 1996, the AOJ should ensure that any additional development implicated by these records should be conducted, to include an examination, if warranted.  

3.  Readjudicate the Veteran's claim of entitlement to service connection for a cerebral aneurysm with stroke and subarachnoid hemorrhage due to exposure to environmental hazards during the Persian Gulf War. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

